DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “area of a gap between the first seat surface and the spool on a plane taken in a transverse direction, perpendicular to the longitudinal direction, is 5%-50%, preferably 10%-20% of an area of an opening defined by the first seat surface” (Claim 1, and similar limitations of Claims 2 & 11, {i.e. some dimensioning notation indicating the related measures in the Figures and Specification would be sufficient}), and the first valley overlaps the entirety of the first seat surface, the second valley overlaps an entirety of the second seat surface (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1, 2, & 11 recite the broad recitation “5% - 50%”, and the claim also recites “preferably 10% - 20%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

	Claims 3-8 & 10 are rejected due to their dependence from at least Claim 1.  
	Claims 12-13 are rejected due to their dependence from Claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-12, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (5890362) in view of West et al (US2013/0153068 A1).
	Wilke discloses a flow control valve (e.g. 14) comprising: a valve body (40) configured to comprise an inner circumferential surface defining a bore (~53) extending in a longitudinal direction, wherein at least a portion of a first fluid passage (50) and a second fluid passage (52) are formed in the valve body to be connected to the bore; a spool (42) configured to be slidably inserted into the bore, the spool movable to a position in which the spool allows a flow of fluid from the first fluid passage to the second fluid passage; and a flow rate control valve  (48) configured to be located on the first fluid passage to regulate a flow rate of fluid flowing through the first fluid passage, wherein the inner circumferential surface comprises a first seat surface (~59) located between an area in which the first fluid passage is connected to the bore and an area in which the second fluid passage is connected to the bore, and at a second point in time at which the flow of fluid from the first fluid passage to the second fluid passage is initiated.  Wherein a third 
	West et al disclose that expanding the flow gap at second and third points in time (e.g. WO/WG = 50% or WA/WG = 20%; Paras. [0019] & [0022]) improves performance of the valve.  
	Wilke and West et al all seek to provide a spool valve for controlling flow to an actuator, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Wilke to have an area of a gap between the first seat surface and the spool on a plane taken in a transverse direction, perpendicular to the longitudinal direction, is 5%-50%, preferably 10%-20% of an area of an opening defined by the first seat surface, and an area of a gap between the second seat surface and the spool on a plane taken in the transverse direction is 5%-50%, preferably 10%-20% of an area of an opening defined by the second seat surface, as taught by West et al for the purpose of improving valve performance.  
left half associated with passages 50 & 52) and a second valley (right half associated with passages 50 & 58), an outer diameter of the first valley being smaller than a diameter of the opening defined by the first seat surface, and an outer diameter of the second valley being smaller than a diameter of the opening defined by the second seat surface (as shown in Fig. 2), and at the second point in time, the first valley overlaps an entirety of the first seat surface, and at the third point in time, the second valley overlaps an entirety of the second seat surface; the second fluid passage, the at least a portion of a first fluid passage, and the third fluid passage are sequentially formed in the longitudinal direction to be connected to the bore, the spool further comprises a first land (adjacent to, on the right of, the first valley) and a second land (adjacent to, on the left of, the second valley), the first valley, the first land, the second land, and the second valley are sequentially located in the longitudinal direction, an outer diameter of the first land being the same as the diameter of the opening defined by the first seat surface, and an outer diameter of the second land being the same as the diameter of the opening defined by the second seat surface, and at the second point in time, the second land overlaps at least a portion of the second seat surface, and at the third point in time, the first land overlaps at least a portion of the first seat surface, wherein, at a first point in time at which both the flow of fluid from the first fluid passage to the second fluid passage and the flow of fluid from the first fluid passage to the third fluid passage are cut off, the first land overlaps at least a portion of the first seat surface, and the second land overlaps at least a portion of the second seat surface; at a first point in time at which both the flow of fluid from the first fluid passage to the second .  


    PNG
    media_image1.png
    386
    652
    media_image1.png
    Greyscale


s 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (5890362) in view of West et al (US2013/0153068 A1) as applied to Claims 3 & 11 above, and further in view of Bang et al (US 2013/0291530 A1).
	Wilke, as modified, further teaches hydraulic machine further comprising: a second flow control valve (e.g. 15) configured to be in communication with the fluid supply; and a second actuator (20) configured to be in communication with the second flow control valve, but does not teach an electro-proportional pressure reducing valve configured to be fluidly connected to the flow rate control valve to control a degree of opening of the flow rate control valve by applying the pilot pressure to the flow rate control valve; or the hydraulic machine having a second actuator priority mode, wherein the flow rate control valve regulates the flow rate of fluid flowing through the first fluid passage in response to the signal, such that the flow rate of fluid when the second actuator priority mode is active is smaller than the flow rate of fluid when the second actuator priority mode is inactive. 
	Bang et al disclose an electro-proportional pressure reducing valve (9) configured to be fluidly connected to a flow rate control valve (10) to control a degree of opening of the flow rate control valve by applying the pilot pressure to the flow rate control valve; and further teaches a hydraulic machine having a second actuator (e.g. boom, 11) priority mode, wherein the flow rate control valve regulates the flow rate of fluid flowing through the first fluid passage (of first flow control valve 6) in response to a signal (7), such that the flow rate of fluid when the second actuator priority mode is active is smaller than the flow rate of fluid when the second actuator priority mode is inactive.  
	Wilke, as modified, and Bang et al all seek to provide a hydraulic system for controlling fluid flow to actuators, thus it would have been obvious to one having ordinary skill in the art at .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10969026 is cited for demonstrating the state of the prior art and for its relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
August 4, 2021